Froessel, J.
Defendant moves for a dismissal of the complaint upon the ground that the court has no jurisdiction of his person and for legal insufficiency. The point of defendant’s whole attack is that an allegation is missing in the complaint that the defendant unincorporated association “ consists of seven or more persons.” In support of this contention he cites a number of cases which interpreted section 12 of the General Associations Law, as it stood prior to 1932. In that year, however, the words “ consisting of seven or more persons ” were stricken from the statute (Laws of 1932, chap. 609). It follows that the cited cases no longer apply. The defendant then contends that this amendment to said section 12, which governs actions brought by unincorporated associations, does not apply to section 13 which regulates actions brought against such associations. However, section 13 expressly provides that an action *314may be maintained against the president or treasurer “ of such an association ” and thereby clearly refers to the previous section. The amendment to section 12 must be regarded as affecting section 13, for it is well settled that if one section of a statute adopts and incorporates by reference the provisions of another section of the same statute a subsequent amendment of the latter affects the former. (American Bank v. Goss, 236 N. Y., 448.) Accordingly, the motion is in all respects denied, with ten dollars costs.